DETAILED ACTION
Status of Application
Receipt of the Amended claim set and Applicant’s Arguments/Remarks, all filed 10/18/2021, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
	Claims 1 and 18 are amended, 
 	Claims 5-7, 12, 13, and 22-44 are cancelled.
Claims 1-4, 8-11, and 14-21 are pending and included in the prosecution.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1, 3-4, 8-11, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Griffey et al. (US 20050159822 A1) hereinafter Griffey.
 	Wironen is drawn towards injectable, biocompatible compositions, comprising a combination of particulate, processed tissue and a carrier; specifically, comprising acellular, pulverized dermis combined with hyaluronic acid as glycosaminoglycan (abstract and claims 1-11, 16, 19-28, 49 and 50).

 	Wironen discloses the composition comprising pulverized, acellular human tissue and a carrier, preferably glycosaminoglycans. The tissue may comprise a combination of particles [0006], with hyaluronic acid or salts thereof (HA) as carrier provided as an aqueous solution, comprising about 0.01 percent to about 10 percent, by weight (0.01-10 % by weight is 0.01-10 g/100 ml which converts to 10 mg-10,000 mg/100 ml or 1 mg-1,000 mg/ml which overlaps with the concentration of 2 to 18 mg/ml hyaluronic acid) [0009]. 
 	Wironen does not explicitly disclose wherein the volume ratio of tissue matrix to hyaluronic acid based carrier is from 1:1 to 19:1, and wherein the composition includes tissue matrix at a concentration of 15-143 mg/ml.
 	However, Griffey is drawn to particulate acellular tissue matrix (abstract and claims 1-33).
 	Griffey discloses the particulate acellular tissue matrix can be suspended in a suitable carrying agent and thereby is made suitable for delivery through hypodermic needle injection [0017].

 	Griffey discloses injection of particulate acellular tissue matrix: A sample of the dry cryofractured particulate acellular tissue matrix was rehydrated and resuspended at a concentration of about 50 mg of particulate material per milliliter. The suspension was drawn into 1 cc tuberculin syringes [0054; 0056].
 	The teaching of hyaluronic acid as carrier provided as an aqueous solution, comprising about 0.01 percent to about 10 percent, by weight (0.01-10 % by weight is 0.01-10 g/100 ml which converts to 10 mg-10,000 mg/100 ml or 1 mg-1,000 mg/ml which overlaps with the concentration of 2 to 18 mg/ml hyaluronic acid) (Wironen: [0009]) and concentration of the particulate acellular tissue matrix in the composition of 50 mg of particulate material per milliliter (which overlaps with the range of 15-143 mg/mL) (Griffey: [0054; 0056]), together provide a ratio of tissue matrix to carrier from 1:1 to 19:1.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition with hyaluronic acid as carrier as taught by Wironen, with the concentration of acellular dermis, as taught by Griffey, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Griffey discloses the particulate acellular tissue matrix can be suspended in a suitable carrying agent and thereby is made suitable for delivery through hypodermic needle injection [0017], and particularly tuberculin syringes [0054; 0056]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition 
 	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Regarding claims 4 and 21, Wironen discloses the tissue particulate and the carrier are contained in individual syringes and immediately prior to use, the syringes are connected and the contents of each are mixed back and forth [0008], with hyaluronic acid or salts thereof (HA) as carrier provided as an aqueous solution [0009], and discloses the carrier comprises about 10 to about 30 percent, by weight, of said composition (20 mg/ml is 20 percent by weight, which is in the range of 10 to 30 percent as taught) (claim 4).
 	Regarding claim 18, Wironen discloses kits that comprise an amount of acellular, particulate tissue, and a separate amount of a carrier, wherein both are provided in an appropriate container (e.g., a syringe). The tissue particulate and the carrier are contained in individual syringes and immediately prior to use, the syringes are connected and the contents of each are mixed back and forth [0008]. 
 	The teaching of hyaluronic acid as carrier provided as an aqueous solution, comprising about 0.01 percent to about 10 percent, by weight (0.01-10 % by weight is 0.01-10 g/100 ml which converts to 10 mg-10,000 mg/100 ml or 1 mg-1,000 mg/ml which overlaps with the concentration of 2 to 18 mg/ml hyaluronic acid) (Wironen: .
Response to Arguments
 	Applicant argues on pages 5-7 that there would have been no motivation for one of ordinary skill in the art to have arrived at the claimed concentration “which provides inventive advantages over the broad range described in Wironen”.
 	However, this argument is not persuasive because the teaching of hyaluronic acid as carrier provided as an aqueous solution, comprising about 0.01 percent to about 10 percent, by weight (0.01-10 % by weight is 0.01-10 g/100 ml which converts to 10mg-10,000 mg/100 ml or 1 mg-1,00 0mg/ml which overlaps with the concentration of 2 to 18 mg/ml hyaluronic acid) (Wironen: [0009]) and concentration of the particulate acellular tissue matrix in the composition of 50 mg of particulate material per milliliter (which overlaps with the range of 15-143 mg/mL) (Griffey: [0054; 0056]), together provide a ratio of tissue matrix to carrier from 1:1 to 19:1.
Further, applicant's arguments about the inventive advantages due to the claimed concentration range are not persuasive because the evidence is not commensurate with the claims. The claims require 2-18 mg/ml HA but paragraph [0097] only shows 20 mg/ml. That paragraph does not disclose the actual amount of tissue matrix particles, nor was any further evidence provided in the remarks to support the inventive advantages over the claimed concentration range so there is no basis to assess the implied inventive advantages due to the claimed concentration range. 
 	Applicant argues a combination of acellular tissue matrix particles and hyaluronic acid provides longer lasting structure at an injection site. 
 	However, this argument is not persuasive because Wironen discloses a method of filling a void in a patient comprising obtaining an amount of a composition comprising acellular pulverized dermis mixed in a carrier; and injecting said composition into said void, wherein said composition is retained in said void for a time period sufficient to increase healing of said void (increasing healing can be understood as increased 
 	Applicant argues that the claimed composition also retains the ability to recover its shape after deformation.
 	However, this is made obvious because Wironen discloses “while, allogenic collagen has been shown to have a lower rejection rate, it does not retain its shape well and still is ultimately absorbed. In sum, the medical/cosmetic uses of collagen typically only provide a temporary result. Accordingly, efforts are being made to develop injectable collagen based materials that are not rejected and which have increased retention in the body and a lower absorption rate than current commercially available products” [0002-0003].

Claims 1-4, 8-11, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Griffey et al. (US 20050159822 A1) hereinafter Griffey and further in view of Fermanian et al. (US 2013/0122068 A1) hereinafter Fermanian.
 	The teachings of Wironen and Griffey are disclosed above.
 	Regarding claims 2 and 19, Wironen in view of Griffey does not explicitly disclose wherein the hyaluronic acid based material is a cross-linked hyaluronic acid.
	However, Fermanian is drawn to a composition comprising cross-linked hyaluronic acid (abstract and claims 1-15).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as taught by Wironen in view of Griffey, such that the hyaluronic acid based material is a cross-linked hyaluronic acid, as taught by Fermanian, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Fermanian discloses improved properties comprising cross-linked hyaluronic acid, optimized uses thereof, for example, in aesthetic applications (e.g., facial contouring, soft tissue augmentation products) (abstract). One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Wironen and Fermanian, by applying a known technique to a known product ready for improvement to yield predictable results.

Response to Arguments
 	Applicant argues on pages 7-8 that Fermanian fails to cure the deficiency of Wironen and Griffey.
 	However, this argument is not persuasive because the teaching of hyaluronic acid as carrier provided as an aqueous solution, comprising about 0.01 percent to about 10 percent, by weight (0.01-10 % by weight is 0.01-10 g/100 ml which converts to 10 mg-10,000 mg/100 ml or 1 mg-1,000 mg/ml which overlaps with the concentration of 2 
Further, applicant's arguments about the inventive advantages due to the claimed concentration range are not persuasive because the evidence is not commensurate with the claims. The claims require 2-18 mg/ml HA but paragraph [0097] only shows 20 mg/ml. That paragraph does not disclose the actual amount of tissue matrix particles, nor was any further evidence provided in the remarks to support the inventive advantages over the claimed concentration range so there is no basis to assess the implied inventive advantages due to the claimed concentration range.
	
Claims 1, 3, 4, 8-11, 17, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Griffey et al. (US 20050159822 A1) hereinafter Griffey and further in view of Owens et al. (US 2013/0280223 A1) hereinafter Owens.
 	The teachings of Wironen and Griffey are disclosed above.
 	Regarding claim 17, Wironen in view of Griffey does not explicitly disclose the presence of seed cells intermixed with the carrier and particles.
	However, Owens discloses the tissue treatment product can comprise a scaffold derived from hyaluronic acid and the acellular matrix of a decellularized tissue [0031]
 	Owens discloses after the natural or artificial scaffold of a tissue treatment product is formed, viable cells may be seeded in the matrix [0068].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as taught by Wironen in view of Griffey, to comprise the presence of seed cells, as taught by Owens, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Owens discloses viable cells seeded in the matrix can promote native tissue migration, proliferation, and/or vascularization [0068]. One of ordinary skill in the art would have .

Response to Arguments
 	Applicant argues on pages 8-9 that Owens fails to cure the deficiency of Wironen and Griffey.
 	However, this argument is not persuasive because the teaching of hyaluronic acid as carrier provided as an aqueous solution, comprising about 0.01 percent to about 10 percent, by weight (0.01-10 % by weight is 0.01-10 g/100 ml which converts to 10 mg-10,000 mg/100 ml or 1 mg-1,000 mg/ml which overlaps with the concentration of 2 to 18 mg/ml hyaluronic acid) (Wironen: [0009]) and concentration of the particulate acellular tissue matrix in the composition of 50 mg of particulate material per milliliter (which overlaps with the range of 15-143 mg/mL) (Griffey: [0054; 0056]), together provide a ratio of tissue matrix to carrier from 1:1 to 19:1.
Further, applicant's arguments about the inventive advantages due to the claimed concentration range are not persuasive because the evidence is not commensurate with the claims. The claims require 2-18 mg/ml HA but paragraph [0097] only shows 20 mg/ml. That paragraph does not disclose the actual amount of tissue matrix particles, nor was any further evidence provided in the remarks to support the inventive advantages over the claimed concentration range so there is no basis to assess the implied inventive advantages due to the claimed concentration range.


Claims 1, 3, 4, 8-11, 14-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Griffey et al. (US 20050159822 A1) hereinafter Griffey and further in view of Detamore et al. (US 20160235892 A1) hereinafter Detamore.
 	The teachings of Wironen and Griffey are disclosed above.
 	Regarding claim 14, Wironen discloses the tissue particulate with hyaluronic acid or salts thereof (HA) as carrier provided as an aqueous solution (slurry) [0008-0009]. 
	However, Detamore is drawn to a composition comprising a decellularized tissue powder in methacrylated hyaluronic acid as hydrogel (abstract and claims 1-8).
 	Detamore discloses the slightly solubilized decellularized powder particulates are the solid portion of the solubilized tissue powder solution ranging from between about 10 w/v % and about 90 w/v %, and Methacrylated Hyaluronic Acid (MeHA) ranging from between about 10 w/v % and about 90 w/v % (encompasses from about 1.5% to about 14.25% solid content) [0012]. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as taught by Wironen in view of Griffey, to comprise the solid content, as taught by Detamore, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Detamore discloses the hydrogel in the hyaline tissue hydrogel comprises Methacrylated Hyaluronic Acid (MeHA) such that the tissue hydrogel as provided exhibits excellent ability in molding into desirable three dimensional shapes [0011]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Wironen, Griffey and Detamore, by applying a known technique to a known product ready for improvement to yield predictable results.
 	Regarding claims 15-16, Wironen in view of Griffey and Detamore discloses the composition of claim 14, and one having ordinary skill in the art would reasonably -1 using an AR-G2 rheometer [0123], wherein the Methacrylated Hyaluronic Acid (MeHA) and tissue hydrogel has a yield stress of at least 100 Pa (G" less than 600 Pa, less than 500 Pa) (claim 5; [0011]). 

Response to Arguments
 	Applicant argues on page 9 that Detamore fails to cure the deficiency of Wironen and Griffey.
 	However, this argument is not persuasive because the teaching of hyaluronic acid as carrier provided as an aqueous solution, comprising about 0.01 percent to about 10 percent, by weight (0.01-10 % by weight is 0.01-10 g/100 ml which converts to 10 mg-10,000 mg/100 ml or 1 mg-1,000 mg/ml which overlaps with the concentration of 2 to 18 mg/ml hyaluronic acid) (Wironen: [0009]) and concentration of the particulate acellular tissue matrix in the composition of 50 mg of particulate material per milliliter (which overlaps with the range of 15-143 mg/mL) (Griffey: [0054; 0056]), together provide a ratio of tissue matrix to carrier from 1:1 to 19:1.
Further, applicant's arguments about the inventive advantages due to the claimed concentration range are not persuasive because the evidence is not commensurate with the claims. The claims require 2-18 mg/ml HA but paragraph [0097] only shows 20 mg/ml. That paragraph does not disclose the actual amount of tissue matrix particles, nor was any further evidence provided in the remarks to support the inventive advantages over the claimed concentration range so there is no basis to assess the implied inventive advantages due to the claimed concentration range.


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615       

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615